United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 11-7126                                                   September Term, 2012
                                                              FILED ON: JULY 12, 2013
LEOLA SMITH,
                    APPELLANT

DION FRANKLIN,
                    APPELLEE

v.

CATHY L. LANIER, CHIEF, METROPOLITAN POLICE DEPARTMENT - IN HER PERSONAL AND OFFICIAL
CAPACITIES, ET AL.,
                    APPELLEES


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:08-cv-00808)


      Before: ROGERS and TATEL, Circuit Judges, and SENTELLE, Senior Circuit Judge




   UNDER SEAL OPINION-
NOT ACCESSIBLE FOR PUBLIC